    Case 4:20-cv-00790-MWB-EBC Document 5 Filed 06/04/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TARIQ HOFFMAN, a/k/a URK,                       No. 4:20-CV-0790

           Petitioner,                          (Judge Brann)

     v.

WARDEN E. BRADLEY, USP-
CANAAN,

           Respondent.

                                    ORDER

                                 JUNE 4, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. §2241, is

          DISMISSED for lack of jurisdiction without prejudice to Petitioner’s

          right to seek relief in the sentencing court.

    2.    The Clerk of Court is directed to CLOSE this case.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
